69 F. Supp. 447 (1947)
PORTER, Price Administrator,
v.
WILSON.
Civil Action No. 3393.
District Court, D. Oregon.
January 25, 1947.
Sylvanus Smith, of Portland, Or., for plaintiff.
E. B. McCutchan, of Portland, Or., for defendant.
McCOLLOCH, District Judge.
In dismissing this rent case, I desire to make the following statement:
Since December 12, 1946, when President Truman appointed General Fleming, the courts have temperately withheld judgment, waiting for Congress and the legislatures to convene so that they could deal with the clouded rent situation.
General Fleming's appointment is said to be authorized by the First War Powers Act of 1941, § 1, 50 U.S.C.A.Appendix, § 601, which reads: "For the national security and defense, for the successful prosecution of the war, for the support and maintenance of the Army and Navy, for the better utilization of resources and industries, and for the more effective exercise and more efficient administration by the President of his powers as Commander in Chief of the Army and Navy, the President is hereby authorized to make such redistribution of functions among executive agencies as he may deem necessary * * *."
But the Act also provides "that the authority by this title, granted shall be exercised only in matters relating to the conduct of the present war."
The Courts should not be expected longer to uphold the fiction that a war is being conducted when, in fact, there is no war. The Congress and the state legislatures have it in their power to deal with the nation's rental problem on the present facts, and this Court will not longer deem itself bound to follow the rental provisions of the Price Control Act, enacted in 1942, 50 U.S.C.A Appendix, § 901 et seq., when sought to be enforced by one not named or authorized in the Act.